DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, Claims 1-10 filed on 04/06/2020 are currently pending and are under examination.

Priority
	The subject matter of Claims 1-3 are not disclosed in the prior provisional applications 62/829,743 and 62/915,285. Accordingly, Claims 1-3 cannot claim priority to the filing dates of provisional applications 62/829,743 and 62/915,285 but to the filing date of this application, i.e. 04/06/2020.

Specification
The disclosure is objected to because of the following informalities: The structure of the reagent used in Scheme 8 (page 20) to prepare the last compound appears to be incomplete (see below shown with arrow):  

    PNG
    media_image1.png
    216
    633
    media_image1.png
    Greyscale

Appropriate correction is required.


Claim Objections
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
Claim 1 recites a composition comprising the broad repeat unit:

    PNG
    media_image2.png
    520
    643
    media_image2.png
    Greyscale

whereas the instant specification discloses on page 20 a composition comprising the specific repeat unit as follows:

    PNG
    media_image3.png
    174
    298
    media_image3.png
    Greyscale

 	Thus, the specification fails to disclose a composition comprising any additional species of the broad repeat unit and does not describe the composition comprising the claimed genus of any repeat unit.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention 

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the composition comprising the numerous possible repeat units. Thus, Applicants have failed to demonstrate possession of composition comprising any repeat unit as claimed.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of composition comprising such broadly recited repeat unit. Hence, the analysis above demonstrates that Applicants have not described the composition comprising the broadly recited repeat unit. As such, the skilled artisan could not predict that Applicant possessed composition comprising any 
Thus it is concluded that the written description requirement is not satisfied.
	Claims 3-4 also fail to comply with the written description as the claims do not narrow to the composition comprising the repeat unit described in the specification (page 20) and set forth above.

Claim Rejections - 35 USC § 112 – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Variable X in the linker L 
    PNG
    media_image4.png
    107
    70
    media_image4.png
    Greyscale
has not been defined in Claim 2 and thus renders the claim vague and indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi I (Hayashi, K. et al. “Observation of Circularly Polarized Luminescence of the Excimer from Two Perylene Cores in the Form of [4]Rotaxane” Chem. Eur. J. 2018, 24, 14613 – 14616). 
2 (specie of the claimed repeat unit):

    PNG
    media_image5.png
    185
    960
    media_image5.png
    Greyscale

Regarding Claim 3, Hayashi I teaches that the composition comprises a terminal group comprising 
    PNG
    media_image6.png
    72
    114
    media_image6.png
    Greyscale
.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi II (Hayashi, K. et al. “Reliable and Reproducible Separation of 3,9- and 3,10- Dibromoperylenes and the Photophysical Properties of their Alkynyl Derivatives” Eur. J. Org. Chem. 2017, 4334-4337; cited in IDS 07/09/2020). 
Regarding Claim 1, Hayashi teaches on page 4335 compositions comprising one of the following compounds:

    PNG
    media_image7.png
    222
    343
    media_image7.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2007/0107835A1 (US’835 hereinafter). 
	Regarding Claim 1, US’835 teaches a composition comprising the compound shown below (specie of the repeat unit).

    PNG
    media_image8.png
    769
    918
    media_image8.png
    Greyscale



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication number WO2017167633A1 (WO’633 hereinafter). 
	Regarding Claim 1, WO’633 teaches a composition comprising the compound shown below (specie of the repeat unit).

    PNG
    media_image9.png
    128
    529
    media_image9.png
    Greyscale



Allowable Subject Matter
	The subject matter of Claims 2 and 4-10 is free of prior art. The closest prior art references are set forth above. However the references fail to teach or suggest the composition comprising the claimed repeat units and linker L of Claim 2. The references also fail to teach or suggest the composition comprising repeat unit of Claims 4-10.

Conclusion
	Claims 1-3 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622